SUMMERS, J.,
is of the opinion the grant should be by alternative writ, giving respondent an opportunity to show cause.
On considering the petition of the relator, Camille Morris in the above entitled and numbered cause,
Ordered that the Respondent, C. Murray Henderson, Warden, Louisiana State Penitentiary, take such steps as are required to grant relator, Camille Morris, credit for time served on each of his four sentences in conformity with the Orders of Sentence of Judge Oliver P. Schulingkamp, Criminal District Court, Parish of Orleans, Section F, in each of the four cases, numbered 230-047, 230-060, 230-061 and 230-095, dated February 16, 1973.